Case: 20-40801     Document: 00516231819         Page: 1     Date Filed: 03/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   March 9, 2022
                                  No. 20-40801                    Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Lavell McFadden,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-55


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Per Curiam:*
          Federal prisoner Christopher McFadden appeals the denial of his
   motion for compassionate release based on his health problems and his risk
   of contracting COVID-19. He claims the district court erred under United
   States v. Shkambi, 993 F.3d 388 (5th Cir. 2021). Disagreeing, we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40801      Document: 00516231819          Page: 2   Date Filed: 03/09/2022




                                    No. 20-40801


                                         I.
          In October 2017, McFadden pleaded guilty to one count of being a
   felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). He
   admitted to purchasing a pistol while knowing he had been convicted of a
   felony. Police recovered the firearm while executing a search warrant at his
   residence. The district court sentenced him to seventy-one months’
   imprisonment, followed by three years’ supervised release.
          McFadden has a history of medical issues. He was diagnosed with
   insulin-dependent diabetes in 1998 and high blood pressure in 2010. In 2015,
   he was diagnosed with prostate cancer and underwent cancer removal
   surgery. He is currently in end-stage renal failure, requiring him to undergo
   dialysis three times a week. The district court knew of these conditions at the
   time of sentencing.
          In December 2019, McFadden moved pro se for compassionate release
   under 18 U.S.C. § 3582(c)(1)(A), citing his renal failure, “problems with
   blood pressure,” and inability “to get a donor kidney through the [Bureau of
   Prisons].” McFadden amended his motion in June 2020, claiming his
   “heightened risk” of death from COVID-19 further justified release.
          On June 25, 2020, the district court denied McFadden’s motion,
   finding no “extraordinary and compelling reason” warranting a sentence
   reduction. United States v. McFadden (McFadden I), No. 4:17-CR-55, 2020
   WL 6531937, at *3–4 (E.D. Tex. June 25, 2020). The court also concluded
   that McFadden posed a danger to the community if released, considering the
   nature and circumstances of his offense, his lengthy criminal history, and his
   prior noncompliance with probation. Id. at *5.
          McFadden moved for reconsideration on July 6, 2020. He explained
   that his brother is willing to donate a kidney, but under Bureau of Prisons
   (BOP) policy, he cannot receive a transplant while in custody. The court




                                         2
Case: 20-40801        Document: 00516231819              Page: 3       Date Filed: 03/09/2022




                                         No. 20-40801


   denied the motion on November 5, 2020. United States v. McFadden
   (McFadden II), No. 4:17-CR-55, 2020 WL 6504462, at *1 (E.D. Tex. Nov. 5,
   2020). McFadden filed a notice of appeal on November 19, 2020.
                                               II.
           We review the denial of a compassionate-release motion for abuse of
   discretion. United States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021) (citation
   omitted).
                                              III.
                                               A.
           As a threshold matter, the government argues the appeal should be
   dismissed because McFadden noticed it more than fourteen days after the
   court denied his compassionate-release motion. We disagree.
           McFadden timely moved for reconsideration within the fourteen-day
   period to notice an appeal.1 See Fed. R. App. P. 4(b)(1)(A)(i); United States
   v. Miramontez, 995 F.2d 56, 58 n.2 (5th Cir. 1993) (reconsideration motions
   in criminal cases “are timely filed if made within the period allotted for the
   noticing of an appeal” (citation omitted)). McFadden’s timely motion for
   reconsideration tolled the period to notice an appeal. See United States v.
   Brewer, 60 F.3d 1142, 1143–44 (5th Cir. 1995). The fourteen-day period to
   appeal restarted and “beg[an] to run when the [reconsideration] motion
   [wa]s denied.” Id. at 1143 (quoting United States v. Lewis, 921 F.2d 563, 564–



           1
             Under the prison mailbox rule, McFadden “filed” his submissions when he
   “handed [them] over to prison authorities for mailing.” Spotville v. Cain, 149 F.3d 374, 376
   (5th Cir. 1998); see Fed. R. App. P. 4(c)(1). The mailing envelopes for his motion for
   reconsideration and notice of appeal are postmarked July 6, 2020, and November 19, 2020,
   respectively, so we consider the documents filed on these dates. See, e.g., Fed. R. App.
   P. 4(c)(1)(A)(ii); Stoot v. Cain, 570 F.3d 669, 671 (5th Cir. 2009).




                                                3
Case: 20-40801        Document: 00516231819              Page: 4       Date Filed: 03/09/2022




                                         No. 20-40801


   65 (5th Cir. 1991)). McFadden timely filed his notice of appeal within that
   fourteen-day period.
                                               B.
           McFadden argues the district court erred by relying on U.S.S.G.
   § 1B1.13 and treating as binding its criteria for “extraordinary and
   compelling” reasons warranting a reduction. He also argues the court did not
   consider the section 3553(a) factors, relying solely on section 1B1.13. We
   conclude that the district court determined that compassionate release was
   not warranted under the section 3553(a) factors, so we need not address
   McFadden’s first argument.2
           The compassionate-release statute, as amended by the First Step Act,
   permits a district court to reduce a defendant’s term of imprisonment if, after
   considering the applicable section 3553(a) factors,3 the court finds that
   (1) “extraordinary and compelling reasons warrant such a reduction” and
   (2) “such a reduction is consistent with applicable policy statements issued
   by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A) (West 2018).
   The applicable policy statement is U.S.S.G. § 1B1.13. See United States v.



           2
             McFadden’s argument that the district court denied his reconsideration motion
   without addressing whether the BOP’s refusal to provide a kidney transplant is an
   extraordinary and compelling reason warranting relief is without merit. The district court
   adequately addressed this issue. McFadden II, 2020 WL 6504462, at *2. And while
   McFadden’s reply brief discusses deliberate indifference under Estelle v. Gamble, 429 U.S.
   97 (1976), no such claim is properly before us.
           3
            These factors include, inter alia, “(1) the nature and circumstances of the offense
   and the history and characteristics of the defendant; [and] (2) the need for the sentence
   imposed--(A) to reflect the seriousness of the offense, to promote respect for the law, and
   to provide just punishment for the offense; (B) to afford adequate deterrence to criminal
   conduct; (C) to protect the public from further crimes of the defendant; and (D) to provide
   the defendant with needed educational or vocational training, medical care, or other
   correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(1)–(2).




                                                4
Case: 20-40801        Document: 00516231819              Page: 5      Date Filed: 03/09/2022




                                         No. 20-40801


   Thompson, 984 F.3d 431, 433 (5th Cir. 2021); United States v. Chambliss, 948
   F.3d 691, 693 (5th Cir. 2020).4
           After the district court’s ruling, our court held in Shkambi that, by its
   terms, section 1B1.13 applies only to compassionate-release motions filed by
   the BOP, and so a court errs if it treats the policy statement as binding in
   deciding a prisoner’s motion. 993 F.3d at 389, 392–93; see United States v.
   Cooper, 996 F.3d 283, 289 (5th Cir. 2021). The Sentencing Commission has
   not adopted a new policy statement in response to the First Step Act.
   Shkambi, 993 F.3d at 392. So, a prisoner who moves for compassionate
   release need show only an “extraordinary and compelling” reason for a
   sentence reduction and that a reduction is consistent with the section 3553(a)
   factors. Ibid.
           Even assuming the district court considered section 1B1.13 binding, as
   McFadden argues, the court’s reliance on the section 3553(a) factors
   provides an alternative basis for denying relief. See Chambliss, 948 F.3d at
   693–94. McFadden argues the court considered only whether he posed a
   danger to the community under section 1B1.13 and not the section 3553(a)
   factors. We disagree.
           The district court explained that, if it finds an extraordinary and
   compelling reason warrants release, it “must also consider the factors set



           4
             Section 1B1.13 provides that “[u]pon motion of the Director of the [BOP] under
   18 U.S.C. § 3582(c)(1)(A),” a court may reduce a term of imprisonment if, after
   considering the applicable section 3553(a) factors, it determines that (1) “[e]xtraordinary
   and compelling reasons warrant the reduction,” (2) “the defendant is not a danger to the
   safety of any other person or to the community,” and (3) “[t]he reduction is consistent
   with this policy statement.” U.S.S.G. § 1B1.13. The application notes in the commentary
   provide criteria to determine whether extraordinary and compelling reasons exist,
   specifying the defendant’s medical condition, age, and family circumstances, as well as
   “other” reasons “[a]s determined by the Director of the [BOP].” Id. § 1B1.13, cmt. n.1.




                                               5
Case: 20-40801      Document: 00516231819           Page: 6    Date Filed: 03/09/2022




                                     No. 20-40801


   forth in 18 U.S.C. § 3553(a), as applicable, and find that the sentence
   modification is consistent with the policy statements issued by the
   Commission,” i.e., “the defendant is not a danger to the safety of any other
   person or to the community.” McFadden I, 2020 WL 6531937, at *3
   (emphasis added) (footnote omitted) (first citing 18 U.S.C. § 3582(c)(1)(A);
   then quoting U.S.S.G. § 1B1.13(2)); see also id. at *3 n.1 (listing section
   3553(a) factors). After finding McFadden had not shown an extraordinary
   and compelling reason, the court discussed the nature and circumstances of
   his offense, his extensive criminal history, and his prior noncompliance with
   probation. Id. at *5. It reiterated that section 3582(c)(1)(A) “requir[es] courts
   to consider the § 3553(a) factors before granting compassionate release.”
   Ibid. (citing 18 U.S.C. § 3582(c)(1)(A)). It concluded: “in view of the
   circumstances of this offense and McFadden’s extensive criminal history,
   the court cannot conclude that he would not pose a danger to any other
   person or to the community, if released.” Ibid.
          It is true that, in denying McFadden’s motion for compassionate
   release, the district court couched the conclusion to its discussion of the
   section 3553(a) factors in terms of the policy statement. But, as we read the
   order, the court was merely trying to kill two birds with one stone. That this
   is the correct reading is confirmed by the court’s order denying McFadden’s
   reconsideration motion. The court explained that its prior order “held that
   after considering the factors set forth in 18 U.S.C. § 3553(a), a reduction was
   not warranted and that it could not conclude that McFadden would not pose
   a danger to any other person or to the community, if released from
   confinement.” McFadden II, 2020 WL 6504462, at *1 (citing Chambliss, 948
   F.3d at 693). Therefore, the record as a whole satisfies us that the denial of
   McFadden’s motion was also based on the section 3553(a) factors. Chambliss,




                                          6
Case: 20-40801         Document: 00516231819               Page: 7      Date Filed: 03/09/2022




                                          No. 20-40801


   948 F.3d at 693–94; see Chavez-Meza v. United States, 138 S. Ct. 1959, 1965
   (2018).5
                                                                              AFFIRMED.




           5
              See also United States v. Shorter, 850 F. App’x 327, 328 (5th Cir. 2021) (per
   curiam) (affirming denial of compassionate release despite brief explanation because “the
   record reflect[ed] that the district court considered the § 3553(a) factors,” given it
   referenced the parties’ submissions, which contained arguments on the factors, and it
   “explicitly stated that it took into account the relevant § 3553(a) factors and the applicable
   policy statements before it found that a sentence reduction was not warranted”); United
   States v. Pleasant, No. 21-50212, 2021 WL 5913090, at *1 (5th Cir. Dec. 14, 2021) (per
   curiam) (finding no abuse of discretion in considering section 1B1.13 “because the denial
   was also based on an assessment of the § 3553(a) factors” (citations omitted)); cf. United
   States v. Hardy, No. 20-60859, 2022 WL 402429, at *3 (5th Cir. Feb. 9, 2022) (vacating
   denial of compassionate release where defendant’s potential danger to the community was
   an “inquiry that treated the policy statement as binding” because “the district court never
   expressly relied on § 3553(a),” even though “it effectively considered several § 3553(a)
   factors due to the inquiries’ overlap”); United States v. Schad, No. 21-40393, 2021 WL
   5119772, at *1 (5th Cir. Nov. 3, 2021) (per curiam) (vacating denial of compassionate
   release because district court “denied [defendant’s] motion without specifically
   considering the § 3553(a) factors” or even “mention[ing] the § 3553(a) factors at any point
   in the proceedings”).




                                                 7